


110 HR 5728 IH: Border Fence Trust Fund Act of

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5728
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mrs. Capito (for
			 herself, Mr. Tancredo,
			 Mr. Bilbray,
			 Mr. Marchant,
			 Mr. Poe, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individual taxpayers to designate a portion of income taxes to fund the
		  improvement of barriers at the United States border, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Fence Trust Fund Act of
			 2008.
		2.Designation of
			 income tax payments to Border Improvement Trust Fund
			(a)In
			 generalSubchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to returns and
			 records) is amended by adding at the end the following new part:
				
					IXDesignation of
				income tax payments to Border Improvement Trust Fund
						
							Sec. 6097. Designation to Border
				  Improvement Trust Fund.
						
						6097.Designation to
				Border Improvement Trust Fund
							(a)In
				generalEvery individual
				(other than a nonresident alien) whose adjusted income tax liability for the
				taxable year is $5 or more may designate that $5 shall be paid over to the
				Border Improvement Trust Fund in accordance with the provisions of section
				9511. In the case of a joint return of husband and wife having an income tax
				liability of $10 or more, each spouse may designate that $10 shall be paid to
				the fund.
							(b)Adjusted income
				tax liabilityFor purposes of subsection (a), the adjusted income
				tax liability of an individual for any taxable year is the amount equal to the
				excess (if any) of—
								(1)the income tax
				liability (as defined in section 6096(b)) of the individual for the taxable
				year, over
								(2)any amount
				designated by the individual (and, in the case of a joint return, any amount
				designated by the individual’s spouse) under section 6096(a) for such taxable
				year.
								(c)Manner and time
				of designationRules similar to the rules of section 6096(c)
				shall apply for purposes of this
				section.
							.
			(b)Establishment of
			 Border Improvement Trust FundSubchapter A of chapter 98 of such
			 Code (relating to establishment of trust funds) is amended by adding at the end
			 the following new section:
				
					9511.Border
				Improvement Trust Fund
						(a)Establishment of
				Border Improvement Trust FundThere is hereby established in the Treasury
				of the United States a trust fund to be known as the Border Improvement
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to such Trust Fund as provided in this section or section
				9602(b).
						(b)Transfers to
				Trust FundThere are hereby
				appropriated to the Border Improvement Trust Fund amounts equivalent to the
				amounts designated under section 6097 (relating to designation to Border
				Improvement Trust Fund).
						(c)ExpendituresAmounts in the Border Improvement Trust
				Fund shall be available, as provided by appropriations Acts, for making
				expenditures to carry out section 102 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996, as in effect on the date of the enactment
				of this
				section.
						.
			(c)Clerical
			 amendments(1)The table of parts for
			 subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
					
						
							Part IX. Designation of income tax payments
				to Border Improvement Trust
				Fund.
						
						.
				(2)The table of sections for subchapter
			 A of chapter 98 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 9511. Border Improvement Trust
				Fund.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
